Title: From Thomas Jefferson to Patrick Gibson, 5 September 1822
From: Jefferson, Thomas
To: Gibson, Patrick


Sir
Monticello
Sep. 5. 22.
I recieved a few days ago your favor of Aug. 27. & have this day written to the President on it’s subject. he had left our neighborhood two or three weeks ago. I sincerely wish he may find it practicable to comply with your request, and assure you that nothing will gratify me more at any time than to be useful to you, and that I retain for you constant sentiments of friendship & respect.Th: Jefferson